         Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                         CRIMINAL ACTION


          v.

BENJAMIN FREEDLANI)                                              No. 15-175-1

                                        MEMORANDUM
                                                                                                I
    PRarrgR, J.                                                                   tucusr   J0'      ,2ozo

          Benjamin Freedland moves         for a   reduction    of his       sentence under   l8    U.S.C.

$   3582(c)(lXAXi), claiming that he suffers from multiple health conditions that place him at           a

high risk of severe illness in the wake of COVID-l9. He seeks release from BOP facility USP

Yazoo    Ciry.l The Government    responds that extraordinary and compelling reasons do not exist to

reduce   Mr. Freedland's sentence.

          For the reasons that follow, the Court denies the motion.

                                            BACKGRoUND

               Mr. Freedland's Criminal Conduct

          Mr. Freedland was accused of selling medical-grade marijuanato a Philadelphia-based

drug trafficking organization and, after receiving an incorrect payment, threatening a woman in an

attempt to get the money he was owed. He was also accused of setting up an anned robbery of a

marijuana dealer. Mr. Freedland pleaded guilty to two counts:          (l)   conspiracy to distribute 100

kilograms or more of marijuana; and (2) possession of a firearm in furtherance of a drug trafficking

crime and aiding and abetting. He was sentenced to 60 months' imprisonment on Count One and



I       At the time that Mr. Freedland filed his motion for a reduction of sentence, he was in the process
of being transferred from FCI Butner to USP Yazoo and was in holdover status at the Federal Transfer
Center in Oklahoma City, Oklahoma. Mr. Freedland's transfer has since been completed.
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 2 of 15




24 months' imprisonment on Count Two, with the terms to run consecutively for a total of 84

months' imprisonment. Mr. Freedland's projected release date is December 13,2021.

    II.       Mr. Freedland's Medical Records

          Mr. Freedland's medical records from the BOP reflect that on April 17, 2020, Mr.

Freedland had a medical encounter during which he reported a history of childhood asthma, stated

that he last used an inhaler approximately six years ago, and requested an inhaler because he feels

he needs one at    night. He denied any current shortness of breath,   dyspnea, wheezing, or cough.

The medical provider prescribed Mr. Freedland an albuterol inhaler.

          The medical records also reflect that Mr. Freedland has some abnormalities of breathing,

specifically shortness of breath at    night. ln   2019, Mr. Freedland was shown        to have mild
irregularity of the anterior nasal spine and a mild septal deviation. Surgery has been recommended

but not yet performed.

          Mr. Freedland has a medical history of cardiac arrhythmia. He has also had two

documented methicillin-resistant staphylococcus aureus ("MRSA") infections, the most recent         of
which resolved in2016. In addition, Mr. Freedland is allergic to the influenza vaccine.

          Mr. Freedland had a psychiatric evaluation performed via telehealth   as recently as June 24,

2020. He has a history of psychiatric illnesses including, but not limited to, bipolar disorder, post-

traumatic stress disorder, borderline personality disorder, and anxiety and depressive disorders.

He is prescribed various medications for the management of these disorders.

   III.      BOP's Response to the COVID-l9 Pandemic

          Because "maintaining safety and security      of [BOP] institutions is [BOP's] highest
priority,"2 BOP has taken significant measures to protect the health of the inmates in its charge.


'        BOP, Updates to BOP COVID-|? Action Plan: Inmate Movement (Mar. 19, 2020), available at
https://www.bop.gov/resources/news120200319_covidl9_updatejsp(lastvisitedAugust 17,2020).
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 3 of 15




BOP's Pandemic Influenza Plan has been in place since 2012. BOP Hparrn SpRvrcss DrvlsroN,

Pandemic InJluenza Plan-Module 1; Surveillance and Infection Control (Oct.2012), available at

https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf (last visited August 17, 2O2O). The

protocol set forth in this plan established a multi-phase framework which requires BOP facilities

to begin preparations in the face of a "fs]uspected human outbreak overseas." Id. at      i.   This plan

further addresses social distancing, hygienic and cleaning protocols, and the quarantining and

treatment of symptomatic inmates.

        BOP began planning for potential transmissions related to COVID-19 as early as January,

during the same time in which it established a working group to develop COVID-I9 policies. In

accordance with the Coronavirus (COVID-19) Action Plan, BOP began to modifu its operations

to minimize the risk of COVID-19 transmissions. Now in Phase Seven of the Action Plan, every

BOP institution requires all inmates to be secured in their assigned cells/quarters. Limited group

gathering, with social distancing to the extent possible, is permitted to facilitate commissary,

laundry, showers, telephone, and computer access. BOP is working to distribute face masks to all

staff and inmates and encourages face coverings be worn in public spaces when social distancing

is not feasible. Excluding medical treatment and similar exigencies, BOP has substantially limited

the movement of inmates and detainees among its facilities. Official staff travel has also been

cancelled. as has most staff training.

       Newly admitted inmates are screened for COVID-19 exposure risk factors and symptoms.

Asymptomatic inmates are placed in quarantine for at least 14 days or until cleared by medical

staff. Symptomatic inmates    are placed    in isolation until they test negative for COVID-19 or are

cleared by medical staff as meeting the Centers for Disease Control and Prevention's (CDC)

criteria for release from isolation.     All facility staff are screened for   symptoms in areas with
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 4 of 15




sustained community transmission. Staff exhibiting         a fever of higher than 100.4 degrees

Fahrenheit are barred from entering the   facility. Similarly, staff members exhibiting      a stuffy or

runny nose can be placed on leave. Only contractors performing essential services or the necessary

maintenance on essential systems may access BOP facilities. Moreover, all volunteer visits have

been suspended absent authorization by the Deputy Director of BOP. Any contractor or volunteer

accessing BOP facilities   will accordingly be screened for symptoms   and risk factors. As of March

13, 2020, social and legal visits were suspended, with facilities permitting only case-by-case

accommodations for visiting attorneys after the attorney has been screened for infection. BOP has

increased telephone minute allowances to counteract these limits on in-person interactions.

       As directed by the Attorney General, BOP is also prioritizing the use of statutory authority

to place eligible prisoners in home confinement.3 Pursuant to the Coronavirus Aid, Relief, and

Economic Security Act, BOP may also "lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement" in the event the Attorney General

finds that emergency conditions will materially affect the functioning of BOP. Pub. L. No. 116-

136, $ 12003(bX2). 134 Stat. 281,516 (to be codified at         l8 U.S.C. $ 3621 note). BOP has
transferred more than 7,000 inmates to home confinement since March 26,2020.

       Unfortunately, some inmates and staff at various institutions have become      ill.   As of July

20,2020, the date the Government filed its response in opposition,2l of the 789 inmates at USP

Yazoo had currently tested positive for COVID-19. One inmate hadpreviously passed away from

the disease, and 52 inmates had already recovered.




3       This authority inoludes the ability to place an inmatc in home confinement during the last six
months or 10oh of a sentence, whichever is shorter, 18 U.S.C. $ 362a(c)(2), and to move elderly and
terminally ill inmates specified in 34 U.S.C. $ 60541(g) to home confinement.
         Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 5 of 15




                                             Lncal SraNolRo
           "[A]s a general matter, a court cannot modify a term of imprisonment after it has been

imposed without specific authorization." McMillan v. United States, 257             F   .   App'x 477, 479 (3d

Cir.2007). A defendant can move to reduce his or her term of imprisonment under l8 U.S.C.

$    3582(c)(1)(A). In order to do so, the defendant must first request that the BOP file a motion on

his or her behalf, which can only occur after he or she has "fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant's facility, whichever

is   earlier[.]"   18 U.S.C. $   3582(c)(lXA).4

          In the event the moving defendant complies with the exhaustion requirement, a court may

reduce his or her term of imprisonment            if it finds that extraordinary   and compelling reasons

warrant such a reduction and that the reduction is consistent with the Sentencing Commission's

applicable policy statementss and only after considering the factors set forth in 18 U.S.C. $ 3553(a)

to the extent they are applicable.         Pursuant   to the Sentencing Commission's relevant policy

statement, a court must also find that the defendant is not a danger to the safety of any person or

the community as provided in         l8 U.S.C. $ 3la2(g). U.S.S.G. $ 181.13.2.

          Although Congress has not defined the term 'oextraordinary and compelling," the

Sentencing Commission has issued an application note             to its relevant policy        statement which



a         The Government does not raise an exhaustion argument in its opposition.

5        Despite $ 3582(cX1XA) mandating that a reduction in sentence be o'consistent with applicable
policy statements issued by the Sentencing Commission," this Court recently concluded that "the policy
statement is now clearly outdated" in light of the Sentencing Commission's failure to update its policy
statement to account for the changes imposed in light of the amendment to $ 3582(cXl)(A) by the First
Step Act of 201 8. United States v. Rodriguez, No. 03-271 , _ F. Supp. 3d , 2020 WL 1627331, at *3
(E.D. Pa. Apr. l, 2020). Therefore, although the policy statoment undoubtedly provides helpful guidance,
it also "does not limit the Court's independent assessment of whether 'extraordinary and compelling
reasons' exist under $ 3582(c)(1)(AXi)." Id. at*4.
           Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 6 of 15




provides guidance for defining the term. The application note provides, in pertinent part, that a

defendant's non-terminal illness may constitute an extraordinary and compelling justification

where "the defendant is suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover." U.S.S.G. $ lBl.l3, cmt. n.l(A)(ii).

To find compelling and extraordinary reasons, the policy statement additionally requires a court

to find that a defendant is "not a danger to the safety of any other person or to the community,          as


provided in l8 U.S.C. $ 3la2(g)." U.S.S.c. $          lBl.l3(2).

            A court     considers multiple factors under 18 U.S.C. $ 3553(a), including, among other

things,     (l) "the nature and circumstances of the offense       and the history and characteristics of the

defendant"; (2) "the need for the sentence imposed . . . to protect the public from further crimes of

                    o'the
the defendant"; (3)       need for the sentence imposed . . . to afford adequate deterrence to criminal

conduct"; and (4) "the need forthe sentenced imposed . . . to reflectthe seriousness ofthe offense,

to promote respect for the law, and to provide just punishment for the offense." The defendant

bears the burden of showing that a reduction in sentence is proper. United States v. Rengifo,No.

l3-   13   l,   2020 WL 4206146, at +2 (M.D. Pa. July 22,2020) (citing United States v. Jones,836 F.3d

896, 899) (8th Cir. 2016); (Jnited States v. Green,764         F   .3d 1352, 1356 (1 lth Cir. 2Ol4)).

                                                  DrscussroN

                Mr. Freedland moves to reduce his sentence under l8 U.S.C.    $   3582(c)(lXAXi). He claims

to have a significant medical history that could put him at higher risk of serious injury or death if

he were to contract        COVID-19. He cites a history of asthma, left ventricular hypertrophy, MRSA,

abnormal breathing difficulties related to a previous nasal fracture and deviated septum, and prior

paralysis from receiving the influenza vaccine. He also asserts that he has had no access to
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 7 of 15




psychiatric care despite suffering from multiple psychiatric disorders and being on a psychiatric

medication regimen.6 Mr. Freedland argues that he only has 18 months of his 84-month sentence

remaining and that he has demonstrated his rehabilitation by participating in a number of programs,

instructing an adult continuing education course, tutoring GED students, obtaining his certification

as a personal trainer, instructing two recreation programs in cardiovascular fitness, and re-

introducing a Narcotics Anonymous Program at a prior facility.

        Before addressing the arguments and the evidence, it bears recognizing the unprecedented

magnitude of the COVID-19 pandemic. Indeed, to the extent correctional facilities may have

successfully dealt with past viruses and outbreaks of communicable diseases, those diseases pale

in scope with the apparent magnitude and speed of transmission of COVID-19 and the challenges

associated   with   it.   This virus comes in the form of a world-wide pandemic, resulting in              a

declaration of a national emergency and states of emergency by many states, along with various

forms of business closures or modifications to operations and stay-at-home orders. Without known

effective treatment at this time, and vaccines months (or more) away, public health officials urge

people to practice "social distancing,"T frequent and thorough hand-washing, avoidance of close

contact   with others, and wearing masks during public interactions-all of which                         are

understandably difficult to implement in a correctional or detention        facility. Certainly, the Court

takes this critical health risk seriously. But as concerning as the common calamity of COVID-19




6       Mr. Freedland also raised a series of arguments related to the conditions at the Federal Transfer
Center and purported failures of the staff to adhere to COVID-I9 safeguards and precautions. Because Mr.
Freedland is no longer at the Federal Transfer Center, these arguments are moot. Mr. Freedland has not
raised any COVID-19-related arguments specific to the conditions at USP Yazoo.

7        Some have understandably suggested that this would be better thought of as "physioal distanoing,"
insofar as it is also strongly urged that maintenance of social interaction remains important for purposes of
counteracting the negative emotional aspects of isolation.
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 8 of 15




is, resolving Mr. Freedland's motion still calls upon the Court to seriously take into consideration

the limits imposed pursuant to   l8 U.S.C. $ 3582(cXlXAXi).

       Turning to Mr. Freedland's arguments, the Court concludes that his circumstances do not

present extraordinary and compelling reasons to reduce his sentence.

       I.      Asthma

       The CDC has released a list of conditions that place an individual at an increased risk of

severe illness from COVID-19. See CDC, People rvith Certain Medical Conditions, available

at https:/iwww.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited August 17,2020). Asthma is not one of these conditions. Rather,

the CDC advises only that moderate to severe asthma may increase the risk associated with

COVID-19. See CDC, People with Moderate to                         Severe Asthma, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html          (last visited
August 17,2020).

       Pursuant to the National Asthma Education and Prevention Program, an individual suffers

from moderate persistent asthma if any of the following is true:

       o    Symptoms occur daily. Inhaled short-acting asthma medication is used every
            day.
       o    Symptoms interfere with daily activities.
       .    Nighttime symptoms occur more than I time a week, but do not happen every
            day.
       .    Lung function tests are abnormal (more than 60Yo to less than 80o/o of the
            expected value), and PEF [peak expiratory flow] varies more than 30o/o from
            morning to afternoon.

UNIvpRsttv oF            MICHIGaN, Classification             of      Asthma, available at
https://www.uofmhealth.org/health-library/hwl6l158 (lastvisitedAugust 17,2020).

       Mr. Freedland's medical records suggest that he may satisfy at least one of             these

conditions. However, the medical records also depict a fit and active lifestyle-as of 2019, Mr.
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 9 of 15




Freedland played various sports including softball, soccer, and handball; he described himself as

deeply committed to his health; and he stated he exercises routinely. He became certified as a

personal trainer   in   2018 and instructed two three-month inmate recreation programs in

cardiovascular fitness. Mr. Freedland has maintained this active lifestyle with no asthma-related

cornplaints and with no prescribed inhaler until   April 2020,   after lockdowns related to COVID- I 9

had been implemented across the country. And once Mr. Freedland did request an inhaler at a

medical encounter, he stated he only felt he needed the inhaler at night, and he denied any current

shortness of breath, wheezing, or cough.

       The record does not support a finding that Mr. Freedland's asthma, even in the wake of the

COVID- l9 pandemic, has substantially diminished his ability to provide self-care in a correctional

facility. Indeed, Mr. Freedland's medical records depict quite the opposite:      an active 37-year-old

who prioritizes a dynamic lifestyle and whose asthma is well managed. In light of the CDC's

recommendation that asthma may only possibly increase a person's risk            of severe illness from

COVID-I9 and Mr. Freedland's active lifestyle and general lack                of   asthma-related life

impairments, the Court concludes that Mr. Freedland's asthma does not present an extraordinary

and compelling reason to reduce his sentence. See United States v. Pomales, No. l6-826,2020

WL 4677596, at *2 (S.D.N.Y. Aug. 12, 2020) (concluding that             asthma   did not constitute   an

extraordinary and compelling reason to reduce defendant's sentence because "the evidence on this

question is 'mixed,' meaning that 'multiple studies . . . reached different conclusions about risk

associated' with asthma," and the defendant "has generally been able to manage his condition with

his inhaler and other preventative measures [] and he has never been hospitalized or intubated on

account of his asthma") (quoting CDC, Evidence Used to Update the List of Underlying Medical

Condition.g that Increase d Person's Risk of Severe lllness -fro*                          COVID- 19,
     Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 10 of 15




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/evidence-table.html (last visited

August 17,2020)).

       [.      Left Ventricular Hypertrophy

       Mr. Freedland also claims to be at an increased risk from COVID-19 due to his history of

left ventricular hypertrophy. Although Mr. Freedland's medical records do not explicitly reference

"left ventricular hypertrophy," they do reflect that he has a cardiac arrhythmia, which he claims

was described to him as left ventricular hypertrophy.

       The CDC advises that "serious heart conditions," specifically heart failure, coronary artery

disease, cardiomyopathies, and pulmonary hypertension, increase the risk      of severe illness from

COVID- 1 9. See CDC. Serious Heart Conditions and Other Cardiovascular and Cerebrovascular

Diseases,       available       at        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html       (last visited August 17, 2020). Neither

arrhythmia nor ventricular hypertrophy falls into one of these categories. Although the CDC

recognizes that "[h]aving other cardiovascular or cerebrovascular disease . . . may increase [the]

risk of severe illness from COVID- 19," id., such other cardiovascular diseases are not considered

high risk. Mr. Freedland's left ventricular hypertrophy does not constitute an extraordinary and

compell ing circumstance.

       III.    History of MRSA

       Mr. Freedland has had two MRSA infections in the past and argues that MRSA can resist

the effects of many common antibiotics, making MRSA infections more difficult to treat and

allowing the infection to sometimes spread and become life-threatening. He also claims that

MRSA can affect the heart and lungs. and that outbreaks can occur in crowded or unsanitary

conditions, such as in prisons and   jails. Mr. Freedland   admits that his last MRSA infection was




                                                 l0
       Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 11 of 15




resolved in 2016 but argues that he is highly susceptible to contracting MRSA in the future due to

his prior to infections.

         The CDC has not recognized having a current MRSA infection or having a history of

MRSA infections as a risk factor for COVID-19. Mr. Freedland has not suffered from MRSA

since 2016. Based on the CDC's guidelines and the lack of evidence that MRSA currently places

Mr. Freedland at any increased risk of illness, granting relief on a MRSA-related basis would     be

wholly speculative in nature.

        lV.     Abnormal Breathing

        Mr. Freedland next states that in addition to asthma, he has "other breathing abnormalities"

related to a fractured nose in 2009. Mot. to Reduce Sentence 4 (Doc. No. 32). After being struck

by a softball in 2019, an x-ray was performed and it was determined that Mr. Freedland suffers

from a deviated septum. Surgery, specifically a functional septorhinoplasty and turbinectomy, has

been recommended but not yet performed. Mr. Freedland claims that because               of his nasal
conditions, he has shortness of breath and wakes up at night gasping for air.

        Mr. Freedland does not explain how these breathing abnormalities place him at a higher

risk of severe illness from COVID- 19. COPD. including emphysema and chronic bronchitis, is

known to increase the risk of severe illness from COVID- 19, and other chronic lung diseases, such

as idiopathic pulmonary fibrosis and cystic fibrosis, may increase the             risk. See CDC,
COPD, Cystic Fibrosis, Pulmonary Fibrosis, and Other Chronic Lung Diseases, available

at   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html#copd (last visited August 17,2020). However, general breathing abnormalities

are only referenced as a symptom of COVID- 19 and are not listed as a risk      factor. Although Mr.

Freedland states thatthe Government's description of his breathing abnormalities as mere nasal




                                                 ll
     Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 12 of 15




"congestion" is egregious and untrue, he fails to explain why that is or how his breathing

abnormalities place him at an increased risk of severe illness from COVID-19. Accordingly, this

condition does not constitute an extraordinary or compelling reason supporting release.

         V.       Prior Paralysis Related to the Influenza Vaccine

         Having suffered prior paralysis from the influenza vaccine, Mr. Freedland is considered

allergic to the influence vaccine and is not curently immunized. He states that this allergy makes

him more susceptible to the seasonal flu, which he claims would be dangerous if he were to also

contract COVID-19. He adds that it is also unlikely that he will be a candidate for COVID-19

immunization.

         Like Mr. Freedland's concerns related to MRSA, his arguments related to his influenza

vaccine allergy are too speculative to entitle him to relief. In the absence of any evidence presented

in support of Mr. Freedland's vaccine candidacy           arguments, the Court cannot say how Mr.

Freedland's prior paralysis may impact his candidacy for a future COVID-19 vaccine. Nor does

the unlikely possibility of Mr. Freedland contracting both the seasonal flu and COVID-19 atthe

same time at some unknown point in the future constitute a compelling circumstance entitling him

to relief. Although the Court stresses the importance of the influenza vaccine. particularly during

times such as these, the influenza vaccine has an estimated effectiveness of only 40o/o-60Yo. See

CDC, Interim Flu Vaccine Effectiveness Estimates          for the 2019-2020 Flue Season, available      at

https://www.cdc.gov/flu/spotlights/?}19-2020linterim-flu-vaccine-effectiveness.htm          (last visited

August   17   , 2020). Therefore, even   if Mr. Freedland were able to receive the influenza vaccine,   he


would still face a possibility of contracting the seasonal flu, a possibility that all inmates face.

Accordingly, Mr. Freedland's prior paralysis due to the influenza vaccine is not an extraordinary

or compelling circumstance.




                                                     12
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 13 of 15




       VI.     Psychiatric Illness

       Mr. Freedland clairns to be a care level 2 mental health inmate requiring close supervision

to monitor a complex medication regime consisting of four separate psychiatric medications. He

argues that his psychiatric condition has been exacerbated by the COVID-19 pandemic in the form

of increased depression, racing thoughts, decreased concentration, anxiety, increased melancholy,

and trouble sleeping, and he states he is concerned for the health of his immediate       family.   He

represents that, as of the date of his reply filed on July 3 1,2020, he has not been seen by psychology

services since being transferred to USP Yazoo on July 10,2020.

       The Court underscores the important role that mental health services play in providing

appropriate and necessary care to inmates. However, Mr. Freedland's motion focused on his lack

of access to mental health treatment at the Federal Transfer Center in Oklahoma City. Because

Mr. Freedland's transfer has since been completed and he is no longer housed at the            Federal

Transfer Center, those arguments are now moot. And although the Court is disappointed to hear

that Mr. Freedland had not yet been seen by psychology services at USP Yazoo as of July 31,

2020,he was only recently transferred there on July 10, 2020. Certain delays must be anticipated

during these unprecedented times, particularly when newly transferred inmates are often subjected

to necessary quarantines and certain degrees of isolation.

        At this time, there is nothing in the record from which the Court could conclude that the

staff at USP Yazoo have been deliberately indifferent to Mr. Freedland's medical needs. Nor has

adequate evidence or argument been presented demonstrating that Mr. Freedland's delay in being

seen by psychology services at USP Yazoo has resulted in        Mr. Freedman's inability to provide

self-care. Furthermore. the CDC has not identified any of Mr. Freedland's mental health

conditions as increasing the risk of serious illness from COVID-19. See United States v. Wragg.




                                                   13
     Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 14 of 15




No. l5-398 ,2020 WL 4015204, at *8 (E.D. Pa. July 16, 2020) (holding that defendant's medical

conditions "are not severe enough to warrant release" where defendant claimed to suffer from

epilepsy, non-pulmonary hypertension, hyperlipidemia, mild obesity, and mental health issues);

UnitedStatesv. James,No. l5-00255,2020 WL 3567835,at*4 (D. Minn. July 1,2020) ("While

it appears that he suffers from significant mental health disorders . . . none of these conditions have

been identified by the [CDC] as specifically increasing the risk of developing serious illness from

COVID-19.")(citationsomitted); UnitedStatesv.Poncedeleon,No.lS-6094,2020WL3316107,

at *2 (W.D.N.Y. June 18,2020) (denying defendant's motion for compassionate release in part

because "[m]ost of her medical conditions-seizures, hyperthyroidism, anxiety, bipolar disorder,

depression, migraines-are not believed       to present a higher risk of complications") (citations

omitted).

       For all of these reasons, Mr. Freedland's psychiatric conditions do not                 present

extraordinary and compelling reasons to reduce his sentence.

       VII.      Factors Under $ 3553(a)

       Even if the Court were to find that extraordinary and compelling circumstances wamanting

a reduction   of Mr. Freedland's sentence exist, the Court must also then take into consideration the

$ 3553(a)   factors. See lLU.S.C. $ 3582(c)(l)(A). The $ 3553(a) factors caution against reducing

Mr. Freedland's sentence. Mr. Freedland pleaded guilty to charges related to drug trafficking and

flrearm possession and the crimes underlying his convictions involved violence and intimidation

against multiple individuals. Mr. Freedland's sentence appropriately reflected the severity of his

offenses and furthered the goal of protecting the public from the dangers of drugs and gun violence.

Furthermore, Mr. Freedland's disciplinary record while incarcerated has been far from spotless.

Although Mr. Freedland disputes the light in which the Government casts his various write-ups,




                                                  t4
      Case 2:15-cr-00175-GEKP Document 42 Filed 08/21/20 Page 15 of 15




he acknowledges that he has accumulated approximately 13 incident reports while incarcerated.

Such a history, when added to the nature of Mr. Freedland's underlying offbnses, does not instill

the sort of confidence the Court requires to guarantee that Mr. Freedland's release would not pose

a danger to the safety of any person or the community. Accordingly, the Court finds that Mr.

Freedland has failed to meet his burden in demonstrating that the Court should reduce his sentence

pursuant to   l8 U.S.C. $ 3582(cXlXAXi).

                                              CoNcr,usroN

       For the foregoing reasons, the Court denies Mr. Freedland's motion to reduce his sentence

pursuant to   l8 U.S.C.   $   3582(c)(lXAXi). An appropriate Order follows.




                                                         GtrNE"tr.K.   TTER
                                                         UnrrBo Stlrns TSTRICT JUUCT




                                                    15
